      Case 4:21-cv-00241 Document 2 Filed on 01/25/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

Mariki Earl,                                         §
                                                     §
                        Plaintiff,                   §
                                                     §       CIVIL ACTION NO. 4:21-cv-241
v.                                                   §
                                                     §
Health and Human Services,                           §
Department of Labor,                                 §
                                                     §
                        Defendants.                  §

     SUBMISSION OF CORRECTED EXHIBIT – NOTICE TO STATE COURT OF
                             REMOVAL

       The United States, by its undersigned attorney and on behalf of Health and Human Services

and the Department of Labor, submits a corrected exhibit previously filed with the notice of

removal (Dkt. No. 1):

       Attached with the Removal documents was an exhibit: Notice to State Court of filing

notice of removal (Dkt. No. 1-2). That exhibit had the wrong heading; it had the heading for this

instant case and not the state court jurisdiction. That was an error by the undersigned. A corrected

exhibit, styled in the cause number filed with the 268th District Court for Fort Bend County, Texas,

is attached as a corrected exhibit. This corrected exhibit was filed in the 268th District Court to

provide notice of this removal, and not the prior erroneous version.

                                                             Respectfully submitted,

                                                             RYAN K. PATRICK
                                                             United States Attorney

                                                             /s/ Chad W. Cowan____________
                                                             CHAD W. COWAN
                                                             Assistant United States Attorney
       Case 4:21-cv-00241 Document 2 Filed on 01/25/21 in TXSD Page 2 of 2




                                                                  Southern District of Texas
                                                                  1000 Louisiana Street, Suite 2300
                                                                  Houston, Texas 77002
                                                                  PH: (713) 567-9569
                                                                  FX: (713) 718-3303
                                                                  Alabama Bar No. ASB-5272-C54C
                                                                  Texas Bar No. 24082540
                                                                  Southern District No. 938890
                                                                  Chad.Cowan@usdoj.gov




                                      CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing pleading was electronically served either through
the Court=s electronic filing system on January 25, 2021, and was served by U.S. Mail, postage prepaid on
January 26, 2021, to the following:

        Mariki Earl
        7814 Chaseview Drive
        Missouri City, Texas 77489

        Pro se Plaintiff



                                                                  /s/ Chad W. Cowan____________
                                                                  CHAD W. COWAN
                                                                   Assistant United States Attorney




                                                     2
